Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 2/10/2022.
Claim Status
2.	Claims 2, 9, 14, and 17-20 have currently been amended.
Response to Arguments
3.	The applicant’s arguments filed 2/10/2022 have been taken into consideration and are not persuasive.
A.	In response to the applicant’s argument (disclosed on pg. 3 of the remarks segment) that Walters does not teach or suggest obtaining an integrated circuit (IC) design, a pre-silicon design, or identifying target registers in the integrated circuit design: 
	Regarding obtaining an IC design, an integrated chip is typically implemented as a chip or microchip. Par [0022] of the applicant’s publication discloses that the vulnerability of a semiconductor or SOC design is assessed and par [0024] of the applicant’s publication discloses that the pre-silicon design assessment is drawn to detecting performing assessment during pre-silicon (microprocessor, FPGA, or ASIC, etc.) design stages. 
disclosed in fig. 1-2 of Walters) in light of the broadest reasonable interpretation of “obtaining an integrated circuit (IC) design” because an integrated circuit (e.g., chip or microchip) may have many implementations and the built/designed device (disclosed by Walters) would be required to incorporate a plurality of chips/circuits, including a system-on-chip (as disclosed in par [0114], lines 10-13 of Walters).
	The examiner also maintains that one of ordinary skill in the art would find it inherent that (according the broadest reasonable interpretation of pre-silicon, which is drawn to performing tests on software prototypes) the testing for side-channel attack vulnerabilities (disclosed in par [0067], lines 1-4 of Walters) anticpates a pre-silicon design because the SCA vulnerability software testing taught by Walters would have to be implemented and performed on device software of the designed and built entity (disclosed in fig. 1-2 of Walters) would have to be performed on particular software before each new device version is finished/released.
   	Regarding the identifying of target registers in the integrated circuit design, par [0007] and fig. 4 of the applicant’s publication discloses that the target register identification is drawn to implementing an algorithm to identify and group target registers and par [0029] of the applicant’s publication discloses that identifying registers is implemented to identify registers that may exhibit properties that cause side-channel leakage. The examiner maintains that the determining of the state and value of simulated device registers at execution time (e.g., “pre-silicon”), as disclosed in fig. 4, ‘416, par [0075], lines 8-15, and par [0078] of Walters, is inherent in light of the identifying of target registers in the integrated circuit design because the values stored in register bank and information regarding the state of the designed device (e.g., integrated circuit design) build (disclosed in fig. 1-2 of Walters) registers (e.g., target register) would be required to be identified in order for the values of each device register to be determined.
B.	In response to the applicant’s argument (disclosed on pg. 4 of the remarks segment) that Walters does not teach input patterns associated with a target function or input patterns configured to generate a power difference in the identified target registers:
	Regarding the limitation of “generating input patterns associated with a target function,” par [0040] of the applicant’s publication discloses that a target function is drawn to an operation used to identify specific target variable(s) used to perform a power attack. The examiner maintains that the secret input information that may be used by an attacker to exploit side-channel leakage (disclosed in par [0132], lines 20-23 of Walters) is inherent considering the claimed limitation because each input value is implemented as a “target” that can be used to expose and take advantage of a potential vulnerability to perform a SCA.
	Regarding the limitation of “the input patterns configured to generate a power difference in the target registers when processing the target function,” the examiner maintains that the differential power analysis (DPA) implemented side-channel leakage analysis and register-based leakage (as disclosed in par [0124] of Walters) detect instances of a power differential being determined and other side channel leakage/attacks occurring upon an attacker exploiting and accessing the secret input (e.g., “input patterns”) information used by the attacker to exploit (e.g., “target function”) device side-channel (disclosed in par [0132] of Walters) used to cause register-based (e.g., “difference in the identified target registers”) leakage (as also disclosed in par [0124] of Walters).

C.	In response to the applicant’s argument (disclosed on pg. 4-5 of the remarks segment) that Walters does not teach determining, by the computing system, a side-channel vulnerability (SCV) metric based at least in part upon the power difference produced by the input patterns:
Regarding determining a side-channel vulnerability (SCV) metric based at least in part upon the power difference produced by the input patterns, the term based at least in part upon is very broad and vague in terms of how the SCV metric is determined in relation to the power difference using the input patterns. Although par [0046] of the applicant’s publication teaches input patterns used to produce maximum power difference in the target registers and that the difference in power consumption of the target registers may be exploited during a SCA, the claimed limitation broadly discloses that the SCV metrics is based, at least, in part of the power different without specifying any clear detail on how the power difference is utilized to determine or calculate the SCV metrics. The examiner maintains (using the broadest reasonable interpretation of determining a side-channel vulnerability (SCV) metric based at least in part upon the power difference produced by the input patterns) that the side-channel leakage analysis implemented based on differential power analysis and custom boolean-masked version of AES (disclosed in par [0124] of Walters) is inherent in light of the claimed limitation because the data processed upon running the side-channel leakage (e.g., side-channel vulnerability metrics) analysis (as disclosed in fig. 7-17 of Walters) is produced based on several factors, including DPA (e.g., power difference) and the secret input data (e.g., “input patterns”) used to exploit a side-channel (as disclosed in par [0132] of Walters). 
D.	In response to the applicant’s argument (disclosed on pg. 4-5 of the remarks segment) that Walters does not teach identifying, by the computing system, a vulnerability in the IC design based at least in part upon the SCV metric or generating, by the computing system, an indication of the vulnerability in the IC design:
	Regarding the limitation of identifying a vulnerability in the IC design based at least in part upon the SCV metric, the examiner contends that the identification of a SCA vulnerability (disclosed in par [0114], lines 1-5 of Walters) used to predict side-channel leakage is inherent in light of the claimed limitation because (as disclosed in fig. 1-2 of Walters) the tested/returned SCA vulnerability data (e.g., SCV metric) pertains to testing for vulnerabilities of side channels (e.g., vulnerability in the IC design a vulnerability in the IC design) corresponding to metrics and side-channel analytics related to a new build and design of a hardware device (IC, chip, circuit, etc.).    
E.	The previous rejections of claims 2-15 and 17-20 under 35 USC 103(a) have been withdrawn.

Claim Rejections – 35 USC 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters et al (US 2016/0140340).
With respect to claim 1, Walters et al teaches a method for pre-silicon power side-channel leakage (PSCL) assessment (par [0012], lines 1-10, [0014], lines 1-10, and par [0067], lines 1-5, which disclose simulator and software testing for analyzing side-channel leakage), comprising: 
obtaining, by a computing system, an integrated circuit (IC) design (par [0070], lines 15-25, which discloses hardware security testing regarding side-channel leakage vulnerability of a device corresponding to a re-design of software to be executed on the device & fig. 1-2, which disclose the build and design of a device in which security testing is performed on); 
identifying, by the computing system, target registers in the IC design (fig. 4, ‘416, “register bank”, par [0075], lines 8-15, and par [0078], which disclose determine a value of a device register of a register bank); 
generating, by the computing system, input patterns associated with a target function (par [0118], lines 5-7, “leakage patterns” & par [0132], lines 21-23, “side-channel leakage of secret input information”), the input patterns configured to generate a power difference in the target registers when processing the target function (par [0119], lines 10-20, par [0121], lines 6-14 & par [0124], lines 1-6, which disclose using the input masked values for determining differential power analysis upon executing vulnerability testing); 
determining, by the computing system, a side-channel vulnerability (SCV) metric (par [0114], lines 1-5, “SCA vulnerability”) based at least in part upon the power difference produced by the input patterns (par [0118], lines 5-7 & par [0121], lines 6-14, which disclose determined vulnerability being based on measured difference performed during vulnerability testing, leakage patterns, and difference in values during side-channel leakage analysis); 
identifying, by the computing system, a vulnerability in the IC design based at least in part upon the SCV metric (par [0114], lines 1-10, which discloses detecting vulnerabilities and identifying the source of each SCA vulnerability and predicted side-channel leakage); and 
generating, by the computing system, an indication of the vulnerability in the IC design (par [0114], lines 1-10, “identify the source of SCA vulnerability”).
With respect to claim 16, Walters et al teaches a system for pre-silicon power side-channel leakage (PSCL) assessment (par [0012], lines 1-10 and [0014], lines 1-10, which disclose simulator and software testing for analyzing side-channel leakage), comprising: 
a computing device (fig. 18, ‘1800) comprising at least one processor (fig. 18, ‘1806) and memory (fig. 18, ‘1804); and 
a PSCL assessment application that, when executed by the at least one processor (par [0014], lines 1-5, “analyzing side-channel leakage”), causes the computing device to: 
identify target registers in an integrated circuit (IC) design (fig. 4, ‘416, “register bank” & par [0075], lines 10-1, “simulated device register”); 
generate input patterns associated with a target function (par [0118], lines 5-7, “leakage patterns” & par [0132], lines 21-23, “side-channel leakage of secret input information”), the input patterns configured to generate a power difference in the target registers when the IC design processes the target function (par [0119], lines 10-20, par [0121], lines 6-14 & par [0124], lines 1-6, which disclose using the input masked values for determining differential power analysis upon executing vulnerability testing); 
par [0114], lines 1-5, “SCA vulnerability”) based at least in part upon the power difference produced by the input patterns (par [0118], lines 5-7 & par [0121], lines 6-14, which disclose determined vulnerability being based on measured difference performed during vulnerability testing, leakage patterns, and difference in values during side-channel leakage analysis); and
generate an indication of a vulnerability in the IC design identified based at least in part upon the SCV metric (par [0114], lines 1-10, which discloses detecting vulnerabilities and identifying the source of each SCA vulnerability and predicted side-channel leakage). 


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220224